IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-48,304-04


IN RE FRANCISCO J. SOLIS, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 90-CR-1023-C IN THE 197TH DISTRICT COURT
FROM CAMERON COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 197th District Court of Cameron County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.  According to the record, on August 13, 2013, 
the State sent the court coordinator of the trial court findings of fact and conclusions of law.  If the
trial court has made findings of fact and conclusions of law, the District Clerk has a ministerial duty
to immediately forward an Article 11.07 application to this Court.  Tex. Code Crim. Proc. art.
11.07, § 3(d).
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Cameron County, is ordered to file a response, which may be made by submitting the record on such
habeas corpus application or submitting a copy of a timely filed order which designates issues to be
investigated.  McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992).  Should the
response include an order designating issues, proof of the date the district attorney's office was
served with the habeas application shall also be submitted with the response.  This application for
leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.


Filed: February 5, 2014
Do not publish